DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 18, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13-14, 16-25 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150111787 to Shen.
Regarding Claim 1, Shen discloses a system for analyzing the composition of a quenched flow reaction liquid (Fig. 1, HDX interfaced with HPLC-ESI-MS system; ¶¶ [0014]-[0023]) comprising a quenched flow reactor (Fig. 1, DMDG HDX system; ¶¶ [0014]-[0023], [0043]-[0051]), and a high performance liquid chromatography (HPLC) apparatus; wherein the quenched flow reactor is in fluid communication with the HPLC apparatus (Fig. 1, HDX interfaced with HPLC-ESI-MS system; ¶¶ [0014]-[0023]).
Regarding Claim 2, Shen discloses the quenched flow reactor comprises: a first reagent release mechanism, a second reagent release mechanism, a reaction area, a quenching reagent release mechanism, and a quenching area (Figs. 1 and 3-4, DMDG HDX system with different reagents/samples merged into a single multi-component droplet followed by formic acid solution injection into reservoir to quench/slow down the hydrogen/deuterium exchange process; ¶¶ [0040]-[0051]).
Regarding Claim 3, Shen discloses the first reagent release mechanism is automated and/or wherein the second reagent release mechanism is automated and/or wherein the quenching reagent release mechanism is automated; and/or wherein the first reagent release mechanism is a syringe and/or wherein the second reagent release mechanism is a syringe and/or the quenching reagent release mechanism is a syringe (Fig. 1, automated DMDG HDX system; ¶¶ [0014], [0023]-[0024], [0039]-[0041]; See also ¶ [0005] using syringe pumps for mixing).
Regarding Claim 4, Shen discloses the HPLC apparatus comprises a HPLC injection valve and a column, preferably wherein the column is a digestion column (Fig. 1, HPLC-ESI-MS system with injection valve and column; ¶¶ [0014]-[0023], [0044]-[0048], [0081]-[0082]).
Regarding Claim 5, Shen discloses the HPLC injection valve comprises a HPLC injection valve loop for holding a proportion of the quenched flow reaction liquid prior to injecting the proportion of the quenched flow reaction liquid into the column (Fig. 1, HPLC-ESI-MS system with injection valve loop and column; ¶¶ [0014]-[0023], [0044]-[0048], [0081]-[0082]).
Regarding Claim 6, Shen discloses the quenched flow reactor and the HPLC apparatus are connected by a bypass valve (Fig. 1, DMDG system connected to injection valve having waste and HPLC outlets; ¶¶ [0014]-[0023], [0044]-[0048], [0081]-[0082]).
Regarding Claim 7, Shen discloses in a first position, the bypass valve directs a first proportion of the quenched flow reaction liquid to a non-HPLC apparatus location (Fig. 1, DMDG system connected to injection valve to waste outlet; ¶¶ [0014]-[0023], [0044]-[0048], [0081]-[0082]), and wherein in a second position the bypass valve directs a second proportion of the quenched flow reaction liquid into the HPLC injection valve (Fig. 1, DMDG system connected to injection valve to HPLC outlet; ¶¶ [0014]-[0023], [0044]-[0048], [0081]-[0082]).
Regarding Claim 8, Shen discloses the reaction area comprises a tube and/or wherein the quenching area comprises a mixer (Figs. 1 and 3-4, DMDG system microchannels for mixing; ¶¶ [0040], [0048]).
Regarding Claim 9, Shen discloses the length of the tube can be varied (Figs. 1 and 3-4, DMDG system with multiple microchannel segments isolated by microvalves, “volumes can be varied by adjustment of microfluidic chamber sizes using microvalves”; ¶¶ [0040], [0048]).
Regarding Claim 10, Shen discloses the length of the tube can be selected from at least 2 predetermined lengths (Figs. 1 and 3-4, DMDG system with multiple microchannel segments isolated by microvalves, “volumes can be varied by adjustment of microfluidic chamber sizes using microvalves”; ¶¶ [0040], [0048]).
Regarding Claim 13, Shen discloses the reaction area comprises a pathway extension valve, wherein adjusting the pathway extension valve varies the length of the tube. (Figs. 1 and 3-4, DMDG system with multiple microchannel segments isolated by microvalves, “volumes can be varied by adjustment of microfluidic chamber sizes using microvalves”; ¶¶ [0040], [0048]).
Regarding Claim 14, Shen discloses an analysis apparatus in fluid communication with the HPLC apparatus (Fig. 1, HDX interfaced with HPLC-ESI-MS system; ¶¶ [0014]-[0023]).
Regarding Claims 16-18 and 28, the method appears to be met by the operation of the system of claims 2, 7, 5 and 2 respectively.
Regarding Claim 19, Shen discloses the first reagent comprises a macromolecule (Fig. 1, DMDG system with proteins; ¶¶ [0014]-[ 0029], [0048]).
Regarding Claim 20, Shen discloses the second reagent comprises a label, or induces a measurable change in the first reagent (Fig. 1, DMDG system with H2O and D2O; ¶¶ [0014]-[ 0029], [0048]).
Regarding Claim 21, Shen discloses the second reagent comprises deuterium oxide (Fig. 1, DMDG system with H2O and D2O; ¶¶ [0014]-[ 0029], [0048]).
Regarding Claim 22, Shen discloses in step (a) the first reagent is provided at a first rate, and wherein in step (b) the second reagent is provided at a second rate (Fig. 1, DMDG system mixing proteins and D2O; ¶¶ [0014]-[ 0029], [0048]).
Regarding Claim 23, Shen discloses in step (e) the reaction is quenched by cooling, heating or adding a quenching reagent (Fig. 1, DMDG system quenching mixture with formic acid, heating or cooling; ¶¶ [0040], [0048]).
Regarding Claim 24, Shen discloses the reaction time is from about 5 ms to about 24 hours (¶¶ [0038], [0054]-[0059], [0071]).
Regarding Claim 25, Shen discloses (h) directly transferring the HPLC analyte into an analysis apparatus, and (i) analyzing the HPLC analyte (Fig. 1, HPLC-ESI-MS system with injection valve and column; ¶¶ [0014]-[0023], [0044]-[0048], [0081]-[0082]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen.
Regarding Claim 11, Shen discloses the system according to claim 8, but does not explicitly disclose the length of the tube or each tube is about 1 cm to about 30 cm. Shen discloses a 1mm x 5cm column at ¶ [0082], and the PTFE microbore tubing with 0.022'' (0.56 mm) inner diameter in DMDG chip. The tube lengths between the valves appear to be approximately the same length/scale as the column in Fig. 1. It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Shen by providing the length of the tube or each tube is about 1 cm to about 30 cm in order to provide for a well-known method for adjusting flow characteristics to provide greater accuracy.
Regarding Claim 12, Shen discloses the system according to claim 8, but does not explicitly disclose the tube comprises a bore and the diameter of the bore is about 0.2 mm to about 2 mm. Shen discloses a 1mm x 5cm column at ¶ [0082], and the PTFE microbore tubing with 0.022'' (0.56 mm) inner diameter in DMDG chip. It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Shen by providing the tube comprises a bore and the diameter of the bore is about 0.2 mm to about 2 mm in order to provide for a well-known method for adjusting flow characteristics to provide greater accuracy.

Claim(s) 15 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen as applied to claims 2 and 16 above, and further in view of US 20040132215 to Lackie.
Regarding Claim 15, Shen discloses the system according to claim 2, but does not explicitly disclose the first reagent release mechanism comprises a prereaction system. Lackie discloses the first reagent release mechanism comprises a prereaction system (¶¶ [0087], [0103]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Shen by providing the first reagent release mechanism comprises a prereaction system as in Lackie in order to provide for a well-known alternative method for combining analytes with ligands.
Regarding Claim 26, Shen discloses the method according to claim 16, but does not explicitly disclose step (a) further comprises providing a prereaction system, wherein the prereaction system comprises: providing a first precursor, providing a second precursor, mixing the first precursor and the second precursor in a prereaction area, and allowing a prereaction to take place between the first precursor and the second precursor in the prereaction area for a predetermined prereaction time, to form the first reagent. Lackie discloses step (a) further comprises providing a prereaction system, wherein the prereaction system comprises: providing a first precursor, providing a second precursor, mixing the first precursor and the second precursor in a prereaction area, and allowing a prereaction to take place between the first precursor and the second precursor in the prereaction area for a predetermined prereaction time, to form the first reagent (¶¶ [0087], [0103]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Shen by providing step (a) further comprises providing a prereaction system, wherein the prereaction system comprises: providing a first precursor, providing a second precursor, mixing the first precursor and the second precursor in a prereaction area, and allowing a prereaction to take place between the first precursor and the second precursor in the prereaction area for a predetermined prereaction time, to form the first reagent as in Lackie in order to provide for a well-known alternative method for combining analytes with ligands.
Regarding Claim 26, Shen discloses the first precursor comprises a macromolecule and/or the second precursor comprises a ligand (Fig. 1, Protein and H2O/D2O); ¶¶ [0014]-[0023]). Lackie discloses the first precursor comprises a macromolecule and/or the second precursor comprises a ligand (¶¶ [0003], [0087], [0103]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852